Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1, 7-10, 15-16, 23, 30-31, 33-34, 38, 48, 50-54 are subject to an election and/or restriction


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 7-10, 15-16, and 23, drawn to a method of implanting therapeutic cells in a subject, comprising: a. combining the therapeutic cells with a source of a first member of a cell matrix pair to create a therapeutic cell mixture; b. applying the therapeutic cell mixture to a surface of an organ in the subject; c. applying a source of a second member of the cell 

Group II, claims 30-31, 33-34, drawn to a method for preparing pancreatic islet cells for implantation into a subject, comprising culturing the pancreatic islet cells with (a) endothelial- derived exosomes, (b) endothelial cells contents of endothelial-derived exosomes, (c) mesenchymal stem cell (MSC)-derived exosomes or MSC, or (d) contents of MSC-derived exosomes prior to implanting the pancreatic islet cells into the subject.

Group III, claim 38, drawn to a method of preparing pancreatic islet cells for implantation into a subject, comprising culturing the pancreatic islet cells with (a) hepatocyte growth factor (HGF), thrombospondin-1 (TSP-1 ), a laminin, a collagen, insulin growth factor binding protein-1 (IGFBP-2), CD40, IGFBP-1, sTNFRII, CD40L, TNFa, cIAP-2, IGFBP-3, TNFB, CytoC, IGFBP-4, TRAIL R1, TRAIL R2, TRAIL R3, bad, IGF-1 sR, TRAIL R4, HSP60, p27, Caspase 8, IGF-2, or a combination thereof, or (b) IGFB-1 , IGFB-2, IGFB-3, IGFB-4, IGFB-6, IGF-1 , IGF-1 SR, IGF-II, M-CSF, MCSF R, PDGF-AA, VEGF, IL-6, IL-8, Eotaxin, ICAM-1 , IFNy, CCL1 , MCP-2, MIP-1 a, RANTES, TNFa, or a combination thereof, prior to implanting the pancreatic islet cells into the subject.

Group IV, claim 48, 50-54, drawn to a method of implanting pancreatic islet cells in a subject, comprising: a. combining pancreatic islet cells with a supporting cellular composition 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and IV as compared to Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.

Between Groups II and III, these groups lack unity of invention because the groups do not share the same or corresponding technical feature. Groups II and III are both drawn to the preparation of pancreatic islet cells for implantation, but do so in entirely different ways and therefore unity of invention is lacking a priori between Groups II and III. Since Groups I and IV do not share any technical features with either of Groups II and III they also lack unity of invention a priori between Groups I/IV and Groups II/III.

Between Groups I and IV, these groups lack unity of invention because even though the inventions of these groups require the technical feature of combining therapeutic cells with a cell matrix pair and applying to the surface of an organ, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Najjar (Biotechnology and Engineering, 2015).

The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the art cannot be considered to be a special technical feature.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH PAUL MIANO/Examiner, Art Unit 1632